DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments filed 16 September 2020 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination translation layer circuitry to: generate at least on data structure to comprise at least a portion of the link information from the set of ordered sets; and cause the data structure to be sent from the first device to the second device on the link in lieu of the set of ordered sets, wherein training of the link is to be based on the link information communicated in the data structure, as required by independent claims 1, 16, and 18, in combination with the other claimed limitations (emphasis added).  Applicant’s remarks filed 16 September 2020 describe the differences between the prior art of record and the claimed invention.  Additionally, US Patent No. 7,447,965 teaches encapsulating an ordered set into a frame with other data (7,447,965; Col 3 Lines 32 – 38).  However, 7,447,965 does not show using the data from the ordered set in link training, as required by independent claims 1, 16, and 18.
Claims 2 – 15, 17, 19, and 20 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1, 16, or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181